DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/15/2020 have been fully considered, however
they are not persuasive.
Applicant on page 6 of the Remarks notes that “In the Allowable Subject Matter section of the Office Action, the Office Action further concluded that “none of the prior art references of record discloses or renders obvious ... ‘if the UE ascertains that the SoR indicator is embedded within the communication from the PLMN and that the SoR indicator passed an integrity check’” as recited in original dependent claim 24.
However, Examiner notes that the allowable subject matter of claim 24: 
“the SoR configuration further comprises: configuring the UE to ascertain whether the communication from the PLMN is further embedded with updated steering information, if the UE ascertains that the SoR indicator is embedded within the communication from the PLMN and that the SoR indicator passed an integrity check”, indicated in the Non-final office action (09/15/2020), is not incorporated into the amended independent claims 1 and 30. 
Examiner notes that the amendment made changes to the claims but fails to include a subject matter that overcomes previous references on record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckley et al. (U.S 2019/0268752 A1).

With respect 1, Buckley discloses a method comprising: 
by a user equipment (i.e. user equipment 1400 represents user equipment in par. [0087], Fig. 14):
receiving a communication from a first public land mobile network (PLMN), the communication indicating an acceptance of a user registration with the first PLMN (i.e. receiving a communication from a public land mobile network (PLMN), the communication indicating an acceptance of a user equipment (UE) registration with the PLMN (i.e. receiving, by the UE from the first network node 206 (e.g., PLMN_a), a secured packet comprising REGISTRATION ACCEPT message and including a SOR data of a user equipment (UE) registration with the first network node 206 (e.g., PLMN_a) in par. [0048], [0045], Fig. 2), the communication including:

a list indicating one or more PLMNs (i.e. wherein secured packet comprising the HPLMN protected list of preferred PLMN/access technology combinations in par. [0084]);

performing an integrity check based at least in part on the SoR indicator included in the communication, which was received from the first PLMN and that indicated the acceptance of the user equipment registration with the first PLMN (i.e. performing a security check based on received secured packet comprising the REGISTRATION ACCEPT message and a SOR data in par. [0083], [0084], Fig. 15A, wherein secured packed including SOR data was received from the first PLMN_a and indicated the acceptance of the user equipment registration with the first PLMN_a in par. [0048], [0045], [0046], Fig. 2); and

managing PLMN selection for the wireless communication device according to the SoR indicator in response to a passing of the integrity check that was based at least in part on the SoR indicator included in the communication (i.e. performing a PLMN search and selection based on the SOR data included in secured packet in response to successful security check in par. [0083], [0084], [0025], [0076], Fig. 15 A, Fig. 11, Fig. 2), which was received from the first PLMN and that indicated the acceptance of the user equipment registration with the first PLMN (i.e. wherein secured packed including 


With respect 30, Buckley discloses an apparatus for wireless communication at a user equipment (i.e. user equipment 1400 represents user equipment in par. [0087], Fig. 14), the apparatus comprising:
memory (i.e. storage medium 1404 represents memory in par. [0087], Fig. 14);
a processor (i.e. processing unit 1402 represents processor in par. [0087], Fig. 14);
the memory and processor configured to:
receive a communication from a first public land mobile network (PLMN),the communication indicating an acceptance of a user equipment registration with the first PLMN, (i.e. receiving, by the UE from the first network node 206 (e.g., PLMN_a), a secured packet comprising REGISTRATION ACCEPT message and including a SOR data of a user equipment (UE) registration with the first network node 206 (e.g., PLMN_a) in par. [0048], [0045], Fig. 2), the communication including:

a steering of roaming (SoR) indicator associated with a home PLMN (HPLMN) (i.e. wherein secured packet comprising the SOR data associated with a home PLMN (HPLMN) in par. [0049], [0072], [0074], Fig. 2, Fig. 7); and


perform an integrity check based at least in part on the SoR indicator included in the communication, which was received from the first PLMN and that indicated the acceptance of the user equipment registration with the first PLMN (i.e. performing a security check based on received secured packet comprising the REGISTRATION ACCEPT message and a SOR data in par. [0083], [0084], Fig. 15A, wherein secured packed including SOR data was received from the first PLMN_a and indicated the acceptance of the user equipment registration with the first PLMN_a in par. [0048], [0045], [0046], Fig. 2); and

manage PLMN selection for the wireless communication device according
to the SoR indicator in response to a passing of the integrity check that was based
at least in part on the SoR indicator included in the communication(i.e. performing a PLMN search and selection based on the SOR data included in secured packet in response to successful security check in par. [0083], [0084], [0025], [0076], Fig. 15 A, Fig. 11, Fig. 2), which was received from the first PLMN and that indicated the acceptance of the user
equipment registration with the first PLMN (i.e. wherein secured packed including SOR data was received from the first PLMN_a and indicated the acceptance of the user equipment registration with the first PLMN_a in par. [0048], [0045], [0046], Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 6, 31 and 32, are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (U.S 2019/0268752 A1) in view of Wifvesson et al. (WO 2019/06854 A1). 
With respect to claim 5, Buckley discloses the method of claim 1. Buckley does not disclose the method, wherein the integrity check is performed using an Authentication Server Function (AUSF) key.

Wifvesson discloses performing an integrity check using an Authentication Server Function (AUSF) key (i.e. receiving, by the UE from the first network node via second network node, a protected message comprising Network Steering Information, which is protected using a key (Kconf) and a MAC-1, wherein the key (Kconf) is a home network root key such a key (Kausf), wherein the second network node comprises the AUSF; wherein the first node is HPLMN (e.g. User Data Management (UDM); page 25, lines 23-32; page 26, lines 1-4; Fig. 16; page 6, line 30); and based on the received key (e.g. 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to perform an integrity check using an Authentication Server Function (AUSF) key in order to improve reliability of the system by providing an end-to-end solution, in which a node in the HPLMN may send an integrity protected Network Steering Information to the UE as taught by Wifvesson (Wifvesson: page 4, lines 12-21; page 5, lines 2-18).

With respect to claim 6, Buckley discloses the method of claim 1. Buckley does not disclose the method, wherein the integrity check is performed using a key derived from an Authentication Server Function (AUSF) key.

Wifvesson discloses performing the integrity check using a key derived from an Authentication Server Function (AUSF) key (i.e. receiving, by the UE from a first network node, a protected message comprising Network Steering Information, which is protected using a key (Kconf) and a MAC-1, wherein the first network node comprises the AUSF; page 15, lines 12-14; and wherein the configuration key (Kconf) is derived from the key (Kausf) generated by AUSF in Fig. 2, and based on the received key (e.g. key (Kconf)), performing the integrity check, by UE, by verifying that the VPLMN did not 
 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to perform an integrity check using an Authentication Server Function (AUSF) key in order to improve reliability of the system by providing an end-to-end solution, in which a node in the HPLMN may send an integrity protected Network Steering Information to the UE as taught by Wifvesson (Wifvesson: page 4, lines 12-21; page 5, lines 2-18).

With respect to claim 31, Buckley discloses the apparatus of claim 30. Buckley does not disclose the apparatus, wherein the memory and processor are configured perform the integrity check using an Authentication Server Function (AUSF) key.

Wifvesson discloses performing an integrity check using an Authentication Server Function (AUSF) key (i.e. receiving, by the UE from the first network node via second network node, a protected message comprising Network Steering Information, which is protected using a key (Kconf) and a MAC-1, wherein the key (Kconf) is a home network root key such a key (Kausf), wherein the second network node comprises the AUSF; wherein the first node is HPLMN (e.g. User Data Management (UDM); page 25, lines 23-32; page 26, lines 1-4; Fig. 16; page 6, line 30); and based on the received key (e.g. key (Kausf)), performing the integrity check, by UE, by verifying that the VPLMN did not 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to perform an integrity check using an Authentication Server Function (AUSF) key in order to improve reliability of the system by providing an end-to-end solution, in which a node in the HPLMN may send an integrity protected Network Steering Information to the UE as taught by Wifvesson (Wifvesson: page 4, lines 12-21; page 5, lines 2-18).

With respect to claim 32, Buckley discloses the apparatus of claim 30. Buckley does not disclose the apparatus, wherein the memory and processor are configured perform the integrity check using a key derived from an Authentication Server Function (AUSF) key.

Wifvesson discloses performing the integrity check using a key derived from an Authentication Server Function (AUSF) key (i.e. receiving, by the UE from a first network node, a protected message comprising Network Steering Information, which is protected using a key (Kconf) and a MAC-1, wherein the first network node comprises the AUSF; page 15, lines 12-14; and wherein the configuration key (Kconf) is derived from the key (Kausf) generated by AUSF in Fig. 2, and based on the received key (e.g. key (Kconf)), performing the integrity check, by UE, by verifying that the VPLMN did not 
 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to perform an integrity check using an Authentication Server Function (AUSF) key in order to improve reliability of the system by providing an end-to-end solution, in which a node in the HPLMN may send an integrity protected Network Steering Information to the UE as taught by Wifvesson (Wifvesson: page 4, lines 12-21; page 5, lines 2-18).














Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571 -272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For

have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464